     Case: 1:18-cr-00033-PAB Doc #: 213 Filed: 08/02/21 1 of 5. PageID #: 4372




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,                         Case No. 1:18-CR-33

                               Plaintiff,
                -vs-                               JUDGE PAMELA A. BARKER


 ASHIS K. RAKHIT AND JAYATI
 GUPTA RAKHIT,                                     MEMORANDUM OPINION AND
                                                   ORDER
                               Defendants


       This matter comes before the Court upon Defendants’ Joint Motion In Limine To Exclude

Evidence of Alleged Patient Harm filed on July 14, 2021. (“Defendants’ Motion”). (Doc. No.

161.) On July 21, 2021, the United States of America filed the Government’s Opposition to

Defendants’ Motion (“the Government’s Opposition). (Doc. No. 187.) For the reasons set forth

below, Defendants’ Motion is GRANTED IN PART AND DENIED IN PART.

       In their Motion, Defendants ask this Court to exclude evidence of alleged patient harm at

trial, asserting that [e]vidence that a patient was allegedly harmed after receiving a medical

procedure or a prescription is of no consequence to determining this action.” (Doc. No. 161,

PageID # 3900.) And, citing this Court’s Memorandum Opinion and Order, Doc. No. 172 at p. 3,

and United States v. Robinson, No. 1:16-cr-98 (D.D.C June 19, 2017), Defendants argue that “[a]s

a matter of basic logic, what happened to a patient after a medical procedure was performed has

no relevance to determining whether that procedure was justified in the first place.” Defendants

quote from Robinson to wit: “’Health events that occurred after Defendant issued a prescription

do not speak in any significant way to the propriety of Defendant issuing prescriptions in the first

place.’” (Doc. No. 161, PageID #s 3900-01.) Defendants argue that evidence of patient harm is
     Case: 1:18-cr-00033-PAB Doc #: 213 Filed: 08/02/21 2 of 5. PageID #: 4373




irrelevant and “even if marginally probative, “its prejudicial and inflammatory nature means that

it should be excluded under Rule 403.” (Doc. No. 161, PageID # 3901.) Moreover, Defendants

assert that the rule other courts have applied in precluding evidence of patient harm in fraud cases

(i.e., it is irrelevant and/or unduly prejudicial or inflammatory), “is the same in drug distribution

cases where the government does not allege that drugs caused death or serious bodily injury[,]”

citing e.g., United States v. Ignasiak, 667 F.3d 1217, 1236-37 (11th Cir. 2012), United States v.

Kostenko, No. 5:16-cr-00221, 2017 U.S. Dist. LEXIS 57975, at *5 (S.D. W, Va Apr. 17, 2017),

and United States v. Robinson, No, 1:16-cr-98 (D..D.C June 19, 2017), ECF No. 122. (Doc. No.

161, PageID #s 3902-03.) Defendants’ final statement is that “the Court should exclude evidence

of alleged patient harm.” (Id.)

       In response, the government represents that “[i]n light of the Court’s ruling that the

government may not introduce evidence of the harm (death) that resulted from the medically

unnecessary procedure alleged in Count 9 regarding the insertion of a stent into MY (R. 172:

Memorandum Opinion and Order, pp. 7-10), the government concedes that it has no additional

arguments that would alter the Court’s analysis as it relates to harm associated with the health care

fraud counts” and therefore, the government “does not intend to introduce evidence of any patient

harm from medically unnecessary tests or procedures.” (Doc. No. 187, PageID # 4222.) However,

the government contends and this Court agrees that “if the Defendants open the door to this

evidence by suggesting, for example, that their tests and procedures only result in health benefits

and/or valuable clinical data or never cause actual harm, then the government should be allowed

to rebut that claim with evidence of patient harm.” (Id.)

       While conceding that it will not introduce evidence of any patient harm from medically

unnecessary tests or procedures given this Court’s Memorandum Opinion and Order (Doc. No.
     Case: 1:18-cr-00033-PAB Doc #: 213 Filed: 08/02/21 3 of 5. PageID #: 4374




172), with the caveat noted immediately above, the government does assert that “[t]he analysis is

different for the Controlled Substances Act counts.” (Doc. No. 187, PageID # 4223.) According

to the government, “[t]here are two types of harm from illegal prescribing that are both relevant

and not unfairly prejudicial[:] [1] harm to patients for whom the Indictment alleges that the

Defendants wrote illegal controlled substance prescriptions[; and] *** [2] harm to patients outside

of the indictment.” (Id.)

       As to the first type, the government argues that evidence of patient harm is “clearly intrinsic

and probative” since the government expert Dr. Landers noted that “the Defendants were

specifically aware of actual harm to certain patients from abuse of controlled substances and they

persisted in prescribing them controlled substances.” (Id.) The government cites to Dr. Landers’

report of March 12, 2020, at pp. 56-58, to support its assertion that for one of the patients in the

Indictment, there was documentation of poisoning by various drugs that led to hospitalizations,

the use of Narcan and artificial ventilation, and “yet Defendant Ashis Rakhit failed to use drug

screens and pill counts and continued to prescribe controlled substances to the patient.” (Id.) The

government contends that “[t]his evidence of patient harm is crucial to help demonstrate that

controlled substance prescriptions for this patient (and other similarly situated patients) is outside

the usual course of medical practice and not for a legitimate medical purpose.” (Id.)

       As to the second type, and citing United States v. Boulier, 518 F. App’x 848, 855 (11th

Cir. 2013), the government argues that evidence of harm to patients outside of the indictment

“serves the similar purpose of demonstrating that the Defendants were aware that their patients

were misusing their prescriptions.” (Id.) The government asserts that the three cases cited by

Defendants, Ignasiak, Kostenko, and Robinson are distinguishable.
     Case: 1:18-cr-00033-PAB Doc #: 213 Filed: 08/02/21 4 of 5. PageID #: 4375




       Upon due consideration of the arguments made by counsel for the parties, and the authority

cited in support thereof, the Court finds that evidence of alleged patient harm for patients for whom

the Indictment alleges that Defendants wrote illegal controlled substance prescriptions and alleged

harm to patients outside of the Indictment is probative of Defendants’ knowledge that their patients

were misusing their prescriptions, a factor that may suggest that Defendants distributed controlled

substances without a legitimate medical purpose and outside the usual course of professional

practice. Boulier, at 855. Indeed, in Robinson, relied upon by Defendants, the court noted that

“[t]o the extent Defendant knew about some adverse health event related to a patient’s oxycodone

use before he issued them a prescription, this evidence would properly be considered by the jury

as part of the patient’s history in determining whether Defendant issued a prescription ‘for a

legitimate medical purpose’ and while ‘acting in the usual course of professional practice.’ 21

C.F.R. § 1306.04. Its probative value is not outweighed by any Rule 403 consideration and it will

not be excluded.” Robinson, at *4.

       However, as to evidence of alleged harm to patients outside of the Indictment, the Court

finds that the potential for unfair prejudice and confusion exists because such evidence would

create a risk of convictions based on association, i.e., the jury would see a pattern of behavior and

convict for individual counts that were not properly proved. See Kosenko, at *5, citing and relying

on United States v. Tran Trong Cuong, 18 F.3d 1132, 1141 (4th Cir. 1994).

       Accordingly, Defendants’ Motion is GRANTED IN PART AND DENIED IN PART.

Specifically, the government is precluded from introducing evidence of any patient harm from

medically unnecessary tests or procedures, unless Defendants open the door as stated previously.

The government is permitted to introduce evidence of patient harm as relates to the Controlled

Substances Act counts, if and to the extent the evidence demonstrates that Defendants had
    Case: 1:18-cr-00033-PAB Doc #: 213 Filed: 08/02/21 5 of 5. PageID #: 4376




knowledge of some adverse health event related to a charged patient’s controlled substance use

before they issued that patient a controlled substance. The government is precluded from

introducing patient harm for patients outside of the Indictment.

       IT IS SO ORDERED.




                                                      s/Pamela A. Barker
                                                     PAMELA A. BARKER
Date: August 2, 2021                                 U. S. DISTRICT JUDGE
